DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending in the current application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0043] of the specification as originally filed states “FIG. 4 shows six light emitting areas LA(i, j) to LA(i+1, j+2), as a representative example.”  However, Figure 4 does not show any such reference symbols; it appears that [0043] contains a typographical error, and should be amended to recite “FIG. 2 shows six light emitting areas LA(i, j) to LA(i+1, j+2), as a representative example.”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 3 includes the reference character “ELVSS” that is not included in the present specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretations
Claim 3 recites the term “substantially.” The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention.  It is a broad term.  In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  See MPEP 2173.05(b) III D.  The specification as originally filed remains silent regarding a definition for the term “substantially.”  For the purpose of examination limitations preceded by the term “substantially” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 is missing a preposition “of” in a first instance, and includes an unnecessary preposition “of” in a second instance.  Examiner recommends amending claim 6 as follows: “where the elastic modulus of the adhesive member is in a range of 0.01 MPa to 1 MPa, at a temperature oC to 90oC.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the elastic modulus of the adhesive member."  There is insufficient antecedent basis for this limitation in the claim.  No preceding reference is made to “an elastic modulus of the adhesive member.”  Furthermore, claim 2 also properly recites “an elastic modulus of each of the flexible display panel and the flexible outer member.”  Therefore, for the purposes of clarity, uniformity, and consistency, claim 2 is instead interpreted as reciting “an elastic modulus of the adhesive member is from … of an elastic modulus of each of the flexible display panel and the flexible outer member.”
Claim 4 recites the limitation "the display surface."  There is insufficient antecedent basis for this limitation in the claim.  No preceding reference is made to “a display surface.”  Furthermore, claim 4 also properly recites “a non-display surface.”  Therefore, for the purposes of clarity, uniformity, and consistency, claim 4 is instead interpreted as reciting “a display surface.”
  Claim 8 recites the limitation "an elastic modulus of the flexible display panel."  Claim 8 depends from claims 2, 3, and 5, where claim 2 already recites “an elastic modulus of each of the flexible display panel and the flexible outer member.”  A previous reference is made to “an elastic modulus … of the flexible display panel.”  It is unclear if claim 8 is referring to the previous reference to the elastic modulus of claim 2, or if claim 8 is referring to a distinctly different elastic modulus property.  For the purposes of examination, claim 8 is interpreted as referring to the previous reference to the elastic modulus of claim 2, and is interpreted as reciting “the elastic modulus of the flexible display panel.
Claims 3, 5-7, and 9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of US 10698240 B2.
Regarding Claim 1, US 10698240 B2 claims a flexible display device comprising a flexible display panel, a flexible outer member disposed on the flexible display panel, and an adhesive member disposed between the flexible display panel and the flexible outer member; where when the flexible display panel is bent, stress is applied to the adhesive member so as to at least partially decouple a first neutral plane formed in the flexible display panel and a second neutral plane separate from the first neutral plane formed in the flexible outer member (US 10698240 B2, Claims 1, 4).
Regarding Claim 2, US 10698240 B2 claims an elastic modulus of the adhesive member is from 0.01 MPa to 1 MPa, an elastic modulus of the flexible display panel is from 1 GPa to 10 GPa (1,000 MPa to 10,000 MPa), and an elastic modulus of the flexible outer member is from 2 GPa to 7 GPa (2,000 MPa to 7,000 MPa) (US 10698240 B2, Claims 1, 4).  US 10698240 B2’s modulus ranges all fall within the claimed ratio range, and therefore, satisfy the claimed range (see MPEP 2131.03).
Regarding Claim 3, US 10698240 B2 claims when the flexible display panel is bent, stress is applied to the adhesive member so as to at least partially decouple a first neutral plane formed in the flexible display panel and a second neutral plane separate from the first neutral plane formed in the flexible outer member (US 10698240 B2, Claims 1, 4).  The definition of “a neutral plane” is a plane in which a compressive force/stress is equal to a tensile force/stress (US 10698240 B2, Col 1 Lines 44-52; specification as originally filed, [0010]).
 Regarding Claim 4, US 10698240 B2 claims the flexible outer member comprises a protective member disposed on a non-display surface (US 10698240 B2, Claim 2).
Regarding Claims 5 and 6, US 10698240 B2 claims the adhesive member has an elastic modulus from 0.01 MPa to 1 MPa (US 10698240 B2, Claim 1, 4).  US 10698240 B2 does not claim a specific temperature range, but does disclose the elastic modulus properties are set to be within a temperature range of -45oC to 90oC (US 10698240 B2, Col 7 Lines 11-14).  Therefore, it would have been obvious to one of ordinary skill in the art that US 10698240 B2’s claimed elastic modulus would be set based upon the only temperature range disclosed within US 10698240 B2’s disclosure with a predictable and reasonable expectation of success (see MPEP 2143).  US 10698240 B2’s elastic modulus ranges are identical to the claimed ranges, and therefore, satisfy the claimed ranges (see MPEP 2131.03).
Regarding Claim 7, US 10698240 B2 claims the adhesive member comprises a pressure sensitive adhesive sheet that comprises a polymer, a cross-linking agent, and a resin; where the polymer can be a silicon-based polymer (US 10698240 B2, Claim 4).  
Regarding Claim 8, US 10698240 B2 the flexible display panel has an elastic modulus from 1 GPa to 10 GPa (1,000 MPa to 10,000 MPa) (US 10698240 B2, Claims 1, 4).  US 10698240 B2’s elastic modulus range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 9, US 10698240 B2 claims the flexible outer member has an elastic modulus of 2 GPa to 7 GPa (US 10698240 B2, Claims 1, 4).  US 10698240 B2’s elastic modulus range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 10, US 10698240 B2 claims the flexible display device is configured to bend (US 10698240 B2, Claims 3, 5).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US 9864409 B2.
Regarding Claim 1, US 9864409 B2 claims a flexible display device comprising a flexible display panel, an outer member, and an adhesive (stress control) member disposed between the display panel and the outer member, where first and second neutral planes are formed in the display panel and the outer member when the flexible display is bent (US 9864409 B2, Claim 1).  The second neutral plane is at least controlled by Young’s moduli (elastic moduli) and member thicknesses (US 9864409 B2, Claim 1).  The stress control member and adhesive member exhibit shear strain characteristics, and therefore, both inherently possess elastic moduli that are co-currently present during the formation of the neutral planes when the flexible display is bent (US 9864409 B2, Claims 2, 3).  Therefore, the claimed invention of US 9864409 B2 renders obvious the invention of claim 1 of 16/888826.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Slikkerveer et al. (US 2006/0098153 A1) in view of Gao et al. (US 2006/0132025 A1).
Regarding Claim 1, Slikkerveer teaches a flexible display device comprising a display layer (i.e. flexible display panel) and an additional film that are adhered together in order to shift a neutral line (i.e. neutral plane) to protect sensitive parts in the display layer (Slikkerveer, [0001]-[0003], [0007]-[0009], [0013]-[0014]).  Slikkerveer further teaches the additional film (i.e. flexible outer member) is arranged on inner or outer sides of the display to cover the entire surface of the display layer, to provide mechanical support, to customize mechanical behavior, and to shift a neutral line (neutral plane) into the additional film (Slikkerveer, [0012]).  Slikkerveer further teaches the additional film and the display layer are adhered to each other with an adhesive layer (adhesive member), and also teaches that the thicknesses and Young's (elastic) moduli of each layer affect the spring-back, stiffness, and shifting of the neutral line (Slikkerveer, [0022]).  Slikkerveer teaches that the adhesive layer provides a means for the display device to be flexed into a curved state with the neutral line shifted to protect sensitive parts in the display layer (Slikkerveer, [0023]-[0026]).
Slikkerveer remains silent regarding how to specifically set elastic modulus of each layer of the flexible display to control the location of neutral planes.
Gao, however, teaches a flexible display device comprising electrical optical display elements, display support, and other layers that is designed to minimize and/or eliminate mechanical strain by specifically positioning a neutral axis (Gao, [0001], [0012]-[0013], [0038]).  Gao teaches that it is well known and well within the abilities of those skilled in the art to model, calculate, customize, and determine the position of neutral axes (i.e. neutral planes) and the mechanical strain in a flexible display based on the thicknesses of layers and the Young’s moduli of layers by utilization of well-established mathematical equations (Gao, [0001], [0012]-[0013], [0035]-[0038], equations (1)-(4)).
Since Slikkerveer and Gao both disclose flexible display devices comprising multiple layers, both identify that layer thicknesses and Young's moduli affect positioning of neutral axes, and Gao sets forth specific mathematical models for selecting, controlling, and predicting neutral axis and mechanical strain behavior, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized known methods and techniques as set forth by Gao to have effectively predicted and optimized the position of the neutral axes (neutral planes) by controlling the thicknesses and Young’s (elastic) moduli of Slikkerveer's flexible display panel, adhesive member, and flexible outer member to yield a flexible display device that has minimized mechanical strain as taught by Gao (Gao, [0012]-[0013], see MPEP 2144.05, II, MPEP 2143).
Regarding Claim 10, modified Slikkerveer teaches the flexible display device as discussed above that can be curved, can be bent, is flexible, and is bendable (Slikkerveer, [0001]-[0003], [0007]-[0009], [0013]-[0014]).  Modified Slikkerveer teaches that it is possible to produce display devices that may be rolled for storage, have a curvature radius of 10 cm or less, can be bent, and can be curled (Gao, [0011]-[0014], [0024], Fig 5).  Therefore, the flexible display design, production techniques, and structure of modified Slikkerveer are considered to yield display devices that are capable of being folded and configured to bend with a predictable and reasonable expectation of success (see MPEP 2143).
Claims 2-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Slikkerveer et al. (US 2006/0098153 A1) in view of Gao et al. (US 2006/0132025 A1) as applied to claim 1 above, and further in view of Miyazaki et al. (US 2010/0066970 A1) and in view of Gao et al. (US 2006/0132030 A1, herein referred to as Gao’030).
Regarding Claims 2, 3, 5, 6, 8, and 9, modified Slikkerveer teaches the flexible display device where layers can be arranged and adhered on the display device in order to shift the neutral axes of the display; teaches the display may have various configurations; and teaches the thickness and the Young’s (elastic) modulus of each layer are controlled to minimize strain and shift neutral axes as discussed above for claim 1.  Modified Slikkerveer teaches that the neutral axes (neutral planes) have compressive stress applied that is equal to tensile stress applied (i.e. no stresses occur) as required by claim 3 (Slikkerveer, [0013], [0024], [0034], Gao, [0035]-[0037]).
Modified Slikkerveer remains silent regarding the adhesive member having elastic modulus from about 0.01 MPa to about 1 MPa (as required by claim 5) at a temperature range of -45oC to 90oC (as required by claim 6).
Miyazaki, however, teaches a flexible display device comprising an adhesive layer having an elastic modulus in the range of 1.0x103 to 2.14x104 Pa (0.001 to 0.0214 MPa) at 80oC (Miyazaki, [0001], [0014]-[0015], [0030]-[0031], [0040]-[0050]).  Miyazaki’s adhesive layer elastic modulus range overlaps with the claimed range, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified Slikkerveer and Miyazaki both disclose flexible display devices comprising an adhesive layer for adhering display layers together and modified Slikkerveer selecting and controlling layer thicknesses and moduli to minimize mechanical strain, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Miyazaki's adhesive layer as the adhesive member in modified Slikkerveer’s flexible display to yield a device that allows thermal stress and thermal expansion coefficients to be reduced to zero as taught by Miyazaki (Miyazaki, [0030]-[0031], [0044]-[0047]).
Modified Slikkerveer discloses an example flexible outer member that has elastic modulus of 2.0 GPa (Slikkerveer, [0029]), but remains silent regarding an elastic modulus range of the flexible display panel being from about 1 GPa to about 10 GPa (as required by claim 8) and an elastic modulus range of the flexible outer member being from about 2 GPa to about 7 GPa (as required by claim 9).
Gao’030, however, teaches a multilayered flexible display device comprising a substrate (i.e. flexible outer member) having Young’s (elastic) modulus of 4 GPa and a display module (i.e. flexible display panel) having Young’s (elastic) modulus of 4 GPa (Gao’030, [0016], [0026]-[0044]).  The moduli values of 4 GPa for each layer fall within the claimed ranges, and therefore, satisfy the claimed ranges (see MPEP 2131.03, I).  Gao’030 teaches that the stress in each layer is uniquely determined from properties (such as modulus) and dimensions (such as thickness) of each layer, where the stress can be optimized and reduced in the critical layers of the display (Gao’030, [0027]-[0043]).
Since modified Slikkerveer and Gao’030 both disclose flexible display devices and both teach that it is known to determine and reduce display stresses by optimizing the moduli and thickness of the flexible display layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Gao’030’s flexible display panel having Young’s (elastic) modulus of 4 GPa and flexible outer member having Young’s (elastic) modulus of 4 GPa in modified Slikkerveer’s flexible display to yield a device that has optimized and reduced stress in the layers deemed most critical as taught by Gao’030 (Gao’030, [0016], [0027], [0043]-[0045]).
Modified Slikkerveer has an adhesive member with elastic modulus in the range of 1.0x103 to 2.14x104 Pa (0.001 to 0.0214 MPa), a flexible display panel with elastic modulus of 4 GPa (4000 MPa), and a flexible outer member with elastic modulus of 4 GPa (4000 MPa) as discussed above.  These moduli values yield ratios as defined by claim 2 as follows: 0.01 MPa/ 4000 MPa = 0.0000025 = 1/400,000; also 0.02 MPa/ 4000 MPa = 0.000005 = 1/200,000; where these ratios fall within the claimed ratios of about 1/1,000,000 to about 1/1,000 and therefore, satisfy the claim 2 ratios (see MPEP 2131.03, I).
Regarding Claim 4, modified Slikkerveer further teaches the flexible outer member (substrate/superstrate, 110+150) can be used as a protective member formed on both surfaces of the display panel (Gao’030, [0044], [0048]-[0049], Figures 1 and 3, Slikkerveer, [0029]-[0030]).  Therefore, one of the substrate or superstrate is formed on a non-display surface and satisfies the limitations of claim 4.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Slikkerveer et al. (US 2006/0098153 A1), in view of by Gao et al. (US 2006/0132025 A1), in view of Miyazaki et al. (US 2010/0066970 A1), and in view of Gao et al. (US 2006/0132030 A1, herein referred to as Gao’030) as applied to claim 6 above, and in further view of Kishioka et al. (US 2009/0068459 A1).
Regarding Claim 7, modified Slikkerveer teaches the flexible display device as discussed above for claims 1, 2, 3, and 6.   Modified Slikkerveer further teaches the adhesive member can be made from an acrylic polymer and can be a pressure sensitive adhesive (Miyazaki, [0033], [0044], Slikkerveer, [0020]).
Modified Slikkerveer remains silent regarding the specific composition of the adhesive member.
Kishioka, however, teaches a pressure sensitive adhesive for display devices comprising an acryl-based polymer, a crosslinking agent, and an amine resin that has an elastic modulus of 0.01 MPa or more at 80oC (Kishioka, [0002], [0011]-[0016], [0029]-[0068]).
Since modified Slikkerveer and Kishioka both disclose acryl-based adhesives for display devices and modified Slikkerveer discloses adhesives having elastic moduli that can be greater than 0.01 MPa (such as from 0.01 MPa to 0.0214 MPa), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kishioka's pressure sensitive adhesive composition in modified Slikkerveer’s display device to yield an adhesive member that has excellent coat-ability, adhesiveness, transparency, resistance to blistering/separation, anticorrosive property, and reliability taught by Kishioka (Kishioka, [0008]-[0011], [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782